Main, J.
This is an appeal from a judgment of the County Court of Chemung County, rendered November 2, 1973, upon *54a verdict convicting defendant of the crime of criminally negligent homicide, a class E felony, in violation of section 125.10 of the Penal Law and sentencing him to an indeterminate term of imprisonment not to exceed four years in the custody of the State Department of Correction.
The pertinent facts herein are not in dispute. While defendant was convicted of a class E felony, he was originally indicted in October of 1972 for the crime of murder, which was at that time a class A felony and is now a class A-l felony in violation of subdivision 2 of section 125.25 of the Penal Law. Following his conviction, his motion to be considered for youthful offender status was denied by the trial court because of his indictment for a class A felony, and it is this ruling which is challenged on this appeal.
Although CPL 720.10 (subd 2) expressly prohibits the granting of youthful offender status to a youth who is indicted for a class A felony, defendant argues that this statutory prohibition must be construed as being applicable only where there is also conviction for a class A felony, or, in the alternative, that it must be declared unconstitutional as being violative of the equal protection and due process rights guaranteed by the New York and Federal Constitutions. With each of these contentions we must disagree.
Initially, we note that the language of the statutory provision in question plainly provides for the denial of youthful offender status based solely on the seriousness of the crime alleged in the indictment without regard to whatever conviction ultimately may result therefrom. Such being the case, we must reject the construction of the statute suggested by defendant because the obvious intention of the Legislature must be given effect without our unnecessarily reading into the statute words which are not there (McKinney’s Cons Laws of NY, Book 1, Statutes, § 92; Matter of Palmer v Spaulding, 299 NY 368; Matter of Wilson v Board of Educ., Union Free School Dist. No. 23, Town of Oyster Bay, 39 AD2d 965).
Likewise, we find no merit to defendant’s contention that the denial of constitutionally guaranteed equal protection and due process rights will result from the operation of this questioned statutory provision. Although it clearly makes the availability of youthful offender status dependent upon the seriousness of the crime alleged in the accusatory instrument, similar statutes making like distinctions (e.g., US Code, tit 18, §§ 5031-5037; Md Ann Code, art 26, § 51 et seq.; DC Code, *55§ 16-2301 et seq.) have previously been found to be immune from constitutional attack on these same grounds, particularly in view of the strong presumption of validity which attaches to legislative classifications (United States v Bland, 472 F2d 1329, cert den 412 US 909; Long v Robinson, 316 F Supp 22, affd 436 F2d 1116). As the court noted in United States v Bland (supra), the exclusion of individuals from the jurisdiction of the juvenile justice system because they have been indicted for certain specified crimes is not an unusual practice, and it may be set aside only where there are no conceivable grounds upon which it can be justified.
Here, defendant concedes both the legitimacy of legislative interest in limiting the availability of this procedure to certain classifications of youths and the reasonableness of denying youthful offender status to those previously convicted of a felony as further provided by CPL 720.10 (subd 2). In our opinion, there is a similar "rational relationship” (cf. McDonald v Board of Educ., 394 US 802, 809) between limiting the availability of the procedure and the exclusion therefrom of those indicted for class A felonies. Moreover, the public’s interest in being informed as to what is happening or has happened in the community with regard to the most serious crimes against society is also served since CPL 720.15 is rendered inapplicable and the judicial proceedings remain open to the public. Accordingly, while defendant may contend that the determination as to the accused’s status might better be based upon the seriousness of the crime for which he is ultimately convicted, such questions relative to the wisdom, propriety, and desirability of legislation are for the Legislature and not for the courts (People v Venable, 37 NY2d 100; People v Pagnotta, 25 NY2d 333; People v McNair, 46 AD2d 476).
The judgment should be affirmed.